Court of Appeals
of the State of Georgia

                                        ATLANTA,____________________
                                                 August 12, 2021

The Court of Appeals hereby passes the following order:

A22A0029. SHANITA MATTHEWS v. GEORGIA DEPARTMENT OF
    LABOR.

      On April 8, 2021, the superior court entered an order affirming the decision of
the Georgia Department of Labor, which denied Shanita Matthews’s claim for
benefits. Matthews then filed both an application for discretionary appeal and a notice
of appeal. We denied Matthews’s discretionary application on the merits. See Case
No. A21D0399 (Aug. 10, 2021). This is the direct appeal.
      This Court’s denial of Matthews’s discretionary application constitutes a
decision on the merits. See Elrod v. Sunflower Meadows Dev., LLC, 322 Ga. App.
666, 670 (4) (745 SE2d 846) (2013) (“[W]hen this Court examines a request for a
discretionary appeal, it acts in an error-correcting mode such that a denial of the
application is on the merits, and the order denying the application is res judicata with
respect to the substance of the requested review.”) (punctuation omitted). Thus, the
doctrine of res judicata bars this direct appeal from the same order. See Hook v.
Bergen, 286 Ga. App. 258, 261 (1) (649 SE2d 313) (2007); Northwest Social & Civic
Club v. Franklin, 276 Ga. 859, 860 (583 SE2d 858) (2003).This direct appeal is
therefore DISMISSED for lack of jurisdiction.
                                        Court of Appeals of the State of Georgia
                                               Clerk’s Office, Atlanta,____________________
                                                                         08/12/2021
                                               I certify that the above is a true extract from
                                        the minutes of the Court of Appeals of Georgia.
                                                Witness my signature and the seal of said court
                                        hereto affixed the day and year last above written.


                                                                                       , Clerk.